Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the Final Office Action for application number 16/700,655 NON-INVASIVE ROOF MOUNTING ADAPTER PLATE AND METHOD FOR INSTALLING SAME filed on 12/2/2019.  Claims 1-16 are pending. Claims 7-9 and 16 are withdrawn. This Final Office Action is in response to applicant’s reply dated 9/20/2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.

Election/Restrictions
Newly submitted independent claim 16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the method of attaching a device to a surface including the insertion of fasteners would take different queries and art and therefore is burdensome to the examiner.   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 102
Claims 1, 5, 6, 10, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 10,751,098 to Gahman et al.
With regards to claim 1, Gahman et al. teaches a device having an anchor plate (10) having an upper surface and a lower surface, and one or more first apertures (20) extending through the upper and lower surfaces, each first aperture including a counter- bore ( See Figure 10A) configured to receive a corresponding first elongated fasteners, each elongated fastener having a length sufficient to extend through and securely fasten the anchor plate to a support structure below the generally flat surface; and a second fastener (51) extending from the upper surface of the anchor plate in an upwardly direction generally opposing the flat surface, the second fastener being configured to secure the object to the mounting adapter over the general flat surface, wherein the anchor plate is configured to transfer load forces from the object are directly transferred from the anchor plate to a support structure below the generally flat surface via the first elongated fasteners.
With regards to claim 5, Gahman et al. teaches wherein the counter-bore formed in the anchor plate includes a threaded upper portion. (64, See figure 30D)
With regards to claim 6, Gahman et al. teaches wherein the counter-bore formed in the anchor plate includes a non-threaded lower portion. (See Figure 20B)
With regards to claim 10, Gahman et al. teaches wherein the upper surface of the anchor plate includes one or more first shoulders (See Figure 10A) configured to receive an upper portion of one of the first elongated fasteners.
With regards to claim 11, Gahman et al teaches wherein the one or more first shoulders form a threaded upper portion of the corresponding one or more counter-bores.
With regards to claim 14, Gahman et al. teaches wherein the second fastener extends from a second shoulder formed on the upper surface of the anchor plate.
With regards to claim 15, Gahman et al. teaches wherein the second fastener is attached to a second shoulder formed on the upper surface of the anchor plate.
	 

Claim Rejections - 35 USC § 103
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable by United States Patent No. 10,751,098 to Gahman et al.
With regards to claim 2-4, Gahman et al. teaches the applicant’s inventive concept as shown above with the exception that it does not specifically teach the  transferred forces are a compressive load force, a tensile load force and a shearing load force.  It would be obvious that a three dimensional object would be subject to all of these forces as they are the usual forces of nature. 



Response to Arguments
	The applicant’s argument are moot in view of the new grounds of rejection above.   

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 12, the prior art does not teach wherein the one or more first shoulders are configured to receive a corresponding cap for applying a locking force on a corresponding one of the first elongated fasteners.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227, if the examiner cannot be reached.  The fax machine number for the Technology center is  571-273-8300 (formal amendments) or 571-273-6823 (informal communications only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        10/18/22